Title: From Louisa Catherine Johnson Adams to John Adams, 15 June 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 15 June 1823
				
				Yesterday brought me your Letter my Dear John and your father and myself were both pleased to see the account you give of our dear fathers health for whom we have been very anxious for some time—According to your account I am a little afraid you will get spoilt among so many belles who will so inflate your natural vanity that you will be likely to share the fate of Narcissus—Some of these young Ladies may however teach you that you have a heart susceptible of charms superior to those of your present betrothed bride, who will require very long and steady wooing ere she is won, but when won will lead you to wealth, and fame, and distinction—As it regards my visit to Quincy I am cannot at present say at present say when it will be in my power to leave the City but I am very desirous to gratify your Grandfather and myself in hastening it as much as possible—In consequence of the cold my health has been very bad all the Spring, but the return of warm weather seems to have renovated me, and within the last two days I feel a new being—It will however require some time to recover my strength, and I propose to pass a week at Bladensburg to drink the Waters from which I hope to receive great benefit, if not a complete restoration to my usual state as far as coming age will admit—George is ready to commence arguments with you as soon as you meet, and it is probable as you are now initiated in the equivokes of the Law, that you will think him more rational in his theories than he appeared to you when here last winter—Sophistry forms so large a portion of that delectable profession, that you will unfortunately learn in the course of your reading that to be right is not so much esteemed as proof of genius, as to make the “wrong appear the better part”—This is a power however to be used with great discretion even when possessed, and from which an honest man always shrinks—The principles of my children are I trust too good to fear any thing on this subject—I am told that by the Laws of Maryland a man must read law three years within the State to be admitted at that Bar. Of this however more hereafter—I send you Mr. Websters course as given to your Brother—It will be of great service to you for it is complete—As to the things mentioned by Miss Welsh your father says if they are handsome I must take them—If they are all White I shall have no objection if coloured I wont have them—We shall settle with her when we come on—The thermometer near ninety but all well—Do you think I could purchase a pair of very good Horses cheap? ours give out—Let me know—Mr Boylston was very lucky—do not buy any until you hear from your Mother
				
					L C A
				
				
			